        Case 2:16-md-02724-CMR Document 1182 Filed 01/02/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS
PRICING ANTITRUST LITIGATION                      MDL NO. 2724

                                                  16-MD-2724
THIS DOCUMENT RELATES TO:
ALL ACTIONS
                                                  HON. CYNTHIA M. RUFE


                       JOINT PROPOSED AGENDA FOR
               JANUARY 9, 2020 LEADERSHIP STATUS CONFERENCE

        Pursuant to Pretrial Order No. 102 (MDL Doc. No. 1127), Liaison Counsel hereby

submit this proposed agenda of items to be brought before the Court at the Leadership Status

Conference scheduled for January 9, 2020, at 1:30 pm:

   1.      Status of Recently Filed Cases

   2.      Status Update re Bellwether/Sequencing of Cases

Dated: January 2, 2020                          Respectfully submitted:

/s/ Roberta D. Liebenberg                         /s/ Dianne M. Nast
Roberta D. Liebenberg                            Dianne M. Nast
FINE, KAPLAN AND BLACK, R.P.C.                   NASTLAW LLC
One South Broad Street, 23rd Floor               1101 Market Street, Suite 2801
Philadelphia, PA 19107                           Philadelphia, PA 19107
215-567-6565                                     215-923-9300
rliebenberg@finekaplan.com                       dnast@nastlaw.com

Liaison and Lead Counsel for the End-Payer Liaison and Lead Counsel for the Direct
Plaintiffs                                 Purchaser Plaintiffs


/s/ W. Joseph Nielsen                            /s/ Jan P. Levine
W. Joseph Nielsen                                Jan P. Levine
Assistant Attorney General                       PEPPER HAMILTON LLP
55 Elm Street                                    3000 Two Logan Square
P.O. Box 120                                     Eighteenth & Arch Streets
Hartford, CT 06141-0120                          Philadelphia, PA 19103-2799
Tel: (860)808-5040                               Tel: (215) 981-4000
      Case 2:16-md-02724-CMR Document 1182 Filed 01/02/20 Page 2 of 2



Fax: (860)808-5033                                 Fax: (215) 981-4750
Joseph.Nielsen@ct.gov                              levinej@pepperlaw.com

Liaison Counsel for the States                     /s/ Sheron Korpus
                                                   Sheron Korpus
                                                   KASOWITZ BENSON TORRES LLP
/s/ William J. Blechman                            1633 Broadway
William J. Blechman                                New York, New York 10019
KENNY NACHWALTER, P.A.                             Tel: (212) 506-1700
1441 Brickell Avenue                               Fax: (212) 506-1800
Suite 1100                                         skorpus@kasowitz.com
Miami, Florida 33131
Tel: (305) 373-1000                                /s/ Saul P. Morgenstern
Fax: (305) 372-1861                                Saul P. Morgenstern
wblechman@knpa.com                                 ARNOLD & PORTER KAYE SCHOLER LLP
                                                   250 W. 55th Street
Liaison Counsel for Direct Action Plaintiffs       New York, NY 10019
and Counsel for the Kroger Direct Action           Tel: (212) 836-8000
Plaintiffs                                         Fax: (212) 836-8689
                                                   saul.morgenstern@apks.com


                                                   /s/ Laura S. Shores
                                                   Laura S. Shores
                                                   ARNOLD & PORTER KAYE SCHOLER LLP
                                                   601 Massachusetts Avenue
                                                   Washington, DC 20001
                                                   Tel: (202) 942-5000
                                                   Fax: (202) 942-5999
                                                   laura.shores@apks.com

                                                   /s/ Chul Pak
                                                   Chul Pak
                                                   WILSON SONSINI GOODRICH & ROSATI
                                                   Professional Corporation
                                                   1301 Avenue of the Americas, 40th Fl.
                                                   New York, NY 10019
                                                   Tel: (212) 999-5800
                                                   Fax: (212) 999-5899
                                                   cpak@wsgr.com

                                                   Defendants’ Liaison Counsel




                                               2
